Citation Nr: 1040754	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include the residuals thereof.

2.  Entitlement to service connection for a back disorder, to 
include degenerative disc disease (DDD) of the cervical spine, to 
include as secondary to non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran, a member of the Army National Guard, served on 
active duty from December 1997 to July 1998.  He had Active Duty 
for Training (ACDUTRA) from August 1989 to November 1989, October 
1993 to February 1994, and June 1, 1996 to June 15, 1996, with 
additional unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for degenerative disc 
disease and non-Hodgkin's lymphoma.

In October 2008, the Veteran testified via videoconference before 
the undersigned Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

In December 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's non-
Hodgkin's lymphoma, to include the residuals thereof, manifested 
during a period of active service, or during a period of ACDUTRA.

2.  There is no probative evidence that the Veteran's back 
condition, to include DDD of the cervical spine, manifested 
during a period of active service or any applicable presumptive 
period thereafter, or during a period of ACDUTRA, or is related 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma, to include the residuals thereof, was 
not incurred or aggravated in a period of active duty or ACDUTRA.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2010).

2.  A back condition, to include DDD of the cervical spine was 
not incurred or aggravated in a period of active duty or ACDUTRA, 
may not be presumed as such, and is not related to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was notified in a January 2006 VCAA letter of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, and obtain service, VA, or private treatment records 
as indicated.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability ratings or effective dates for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are moot.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was afforded VA examinations in 
March 2009 and the Board obtained expert medical opinions in June 
2010.  The Veteran has not asserted, and there is no evidence, 
that any of the examination reports or opinions are inadequate.  

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issues on appeal have been requested or 
obtained.  In sum, the Board finds that the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims, and that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Additionally, the Board finds there has been substantial 
compliance with its December 2008 remand directives.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC obtained the Veteran's records associated with his claim for 
disability benefits from the Social Security Administration 
(SSA), afforded him VA examinations, and later issued a 
Supplemental Statement of the Case in December 2009.  While the 
VA opinions rendered at the time of the examinations ordered by 
the December 2008 Board remand left unresolved issues, the Board 
cured such by obtaining an expert medical opinion in June 2010.  
Thus, the Board finds that there has been substantial compliance 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claims 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).


Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  The 
Veteran's non-Hodgkin's lymphoma, for which he seeks service 
connection, however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1133 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In this case, the Veteran asserts entitlement to service 
connection for his non-Hodgkin's lymphoma, diagnosed in August 
1999, on the basis that such was diagnosed 13 months subsequent 
to separation from a period of active duty dated from December 
1997 to July 1998.  At the time of his October 2008 Board 
hearing, he asserted that he believed his cancer to be possibly 
related to chemicals, including uranium, that he encountered in 
Bosnia during such period of active duty.  He also asserted that 
he believed his cancer to be slow-growing and thus must have been 
present during his period of active duty.  

The Veteran also asserts entitlement to service connection for 
his back condition, including DDD of the cervical spine, on a 
secondary basis.  At the time of his October 2008 Board hearing, 
the Veteran reported that he believed that his cancer grew around 
his vertebrae and caused his DDD of the cervical spine.  

In this regard, the Board notes that there is no dispute that the 
Veteran is currently diagnosed with lymphoma, in remission, and a 
back disorder, to include DDD of the cervical spine.  The first 
evidence of record demonstrating that the Veteran's back disorder 
included DDD, or arthritis, is dated in October 2001.  While he 
is in remission from his August 1999 diagnosis and treatment of 
non-Hodgkin's lymphoma, the Veteran has complained of residuals 
of such to include night sweats, weakness, fatigue, malaise, 
nausea, and monocular diplopia.  Thus, the Board finds that the 
first requirement of service connection, medical evidence of a 
current disability, is met as to each of the disabilities on 
appeal.  

The Board notes that the evidence of record indicates that the 
Veteran was also diagnosed with and treated for Hodgkin's 
lymphoma in 1990, shortly after separation from a period of 
ACDUTRA dated from August 1989 to November 1989.  While the 
Veteran has not offered arguments in support of his claim related 
to the 1990 Hodgkin's lymphoma, and specifically informed VA by 
his September 2006 Notice of Disagreement that his 1999 non-
Hodgkin's lymphoma was the cancer that rendered him disabled, the 
Board must examine any issues related to the 1990 Hodgkin's 
lymphoma.   

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R.      § 3.6(c) (2010).  
In this regard, the Board notes that certain evidentiary 
presumptions, such as the presumption of sound condition at 
entrance to service, the presumption of aggravation during 
service of preexisting diseases or injuries which undergo an 
increase in severity during service, and the presumption of 
service incurrence for certain diseases which manifest themselves 
to a degree of disability of 10 percent or more within a 
specified time after separation from service, are provided by law 
to assist Veterans in establishing service connection for a 
disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do not 
extend to those who claim service connection based on a period of 
ACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting 
that the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he served 
only on ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of ACDUTRA, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim").

There is no evidence that the Veteran incurred Hodgkin's lymphoma 
during any period of ACDUTRA, specifically the period dated from 
August 1989 to November 1989.  While there is no clinical 
evidence of record dated at the time of the 1990 diagnosis, 
during numerous instances of treatment the Veteran reported his 
1990 diagnosis of Hodgkin's lymphoma and treatment professionals 
noted his pertinent medical history to include his 1990 diagnosis 
of Hodgkin's lymphoma.  As discussed above, Hodgkin's lymphoma is 
disability for which service connection may be granted on a 
presumptive basis.  However, in this case, also as discussed 
above, the presumption of service incurrence for certain diseases 
which manifest themselves to a degree of disability of 10 percent 
or more within a specified time after separation from service, 
does not apply to periods of ACDUTRA.  

On this issue, the Board obtained an expert opinion as to whether 
the Hodgkin's lymphoma for which the Veteran was treated in 1990 
was aggravated by any subsequent period of active service.  In an 
opinion obtained in June 2010, the expert reported that the 
Veteran's 1990 Hodgkin's lymphoma was not aggravated by any 
subsequent period of service.  He reasoned that the 1990 
Hodgkin's lymphoma was early-stage, and was not aggravated by any 
type of work or activity.  

Based on the foregoing, that the Veteran was not diagnosed with 
Hodgkin's lymphoma during any period of ACDUTRA, specifically the 
period dated from August 1989 to November 1989, that the 
presumption time period does not apply to periods of ACDUTRA, and 
the expert's opinion that the Veteran's 1990 Hodgkin's lymphoma 
was not aggravated by any subsequent period of service, there is 
no basis upon which service connection may be warranted for the 
Veteran's 1990 Hodgkin's lymphoma.  The Board will now consider 
the disability for which the Veteran seeks service connection, 
non-Hodgkin's lymphoma as diagnosed in August 1999.  
The Board notes, and the Veteran does not contend otherwise, that 
his service treatment records are silent for any cancer, 
specifically non-Hodgkin's lymphoma, or back disease or injury 
during a period of active service or ACDUTRA.  On this issue, 
however, the Veteran, as discussed above, asserts that his non-
Hodgkin's lymphoma, while not diagnosed, was present during his 
period of active service dated from December 1997 to July 1998.  
At the time of the Veteran's Board hearing, he reported that he 
began to have symptoms of fatigue and back pain approximately 
five months subsequent to his separation from his period of 
active service in July 1998.

The expert, in his opinion obtained in June 2010, opined that the 
Veteran's non-Hodgkin's lymphoma required a long latent period of 
several years or decades to develop.  As the Veteran's period of 
active service began in December 1997, less than two years prior 
to his August 1999 diagnosis of non-Hodgkin's lymphoma, there is 
no probative evidence to support the conclusion that the 
Veteran's non-Hodgkin's lymphoma was incurred during his period 
of active service dated from December 1997 to July 1998.  The 
Board notes that the Veteran has two periods of ACDUTRA, dated in 
October 1993 to February 1994, and from June 1, 1996 to June 15, 
1996.  However, there is no evidence that the long latent period 
of several years or decades, described by the expert in June 
2010, began during the Veteran's periods of ACDUTRA, the four 
months in 1993-1994 or the 2 weeks in 1996.

In fact, in a letter submitted in January 2010 by the Veteran's 
private physician, she opined that the onset of the Veteran's 
back pain was likely the onset of his non-Hodgkin's lymphoma.  
The Veteran reported, at the time of his October 2008 hearing 
before the Board, that his back pain began five months subsequent 
to his separation from his period of active service in July 1998.  
As discussed above, non-Hodgkin's lymphoma is not a disability 
for which service connection may be granted on a presumptive 
basis.  Also, there is no medical evidence of record describing 
the Veteran's non-Hodgkin's lymphoma as marked by malignant 
tumors.  Thus, as the Veteran's private physician placed the 
onset of non-Hodgkin's lymphoma five months after service, and 
non-Hodgkin's lymphoma is a not a presumptive disability, further 
inquiry as to whether the non-Hodgkin's lymphoma manifested to a 
compensable degree within one year of separation from service is 
not required.

The Board notes that the expert and the Veteran's private 
physician have offered differing opinions as to the onset of his 
non-Hodgkin's lymphoma.  The expert opined that such has a latent 
period of several years or decades, and did not place the onset 
of the Veteran's non-Hodgkin's lymphoma during any period of 
service.  The Veteran's private physician opined that the 
Veteran's back pain, incurred five months subsequent to 
separation from service, represented the onset of his non-
Hodgkin's lymphoma. 

On this issue, the Board finds no basis upon which to determine 
that one medical opinion is more probative over the other.  
Significantly, neither opinion placed the onset of the Veteran's 
non-Hodgkin's lymphoma during a period of active service or 
ACDUTRA, one of paramount inquiries in this case.  

Thus, the Board finds that the second requirement for service 
connection, medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, as 
to each of the disabilities on appeal is not met.    

The third requirement for service connection, medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability, is also not met as to each of the 
disabilities on appeal.  

As discussed above, the Veteran asserts that his non-Hodgkin's 
lymphoma is possibly related to his exposure to the depleted 
rounds of uranium he observed during his active service in 
Bosnia.  In support of his claim the Veteran submitted an article 
printed from the Internet.  The text of the article is cut off at 
the right-hand margin and thus difficult to read.  It appears 
that the article discusses the aggressiveness of non-Hodgkin's 
lymphoma in the northeast.  A medical article or treatise can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the medical article 
submitted by the Veteran was not accompanied by the opinion of 
any medical expert linking his non-Hodgkin's lymphoma to his 
active service, including any exposure to uranium or other 
toxins, in Bosnia.  Thus, the medical article submitted by the 
Veteran is insufficient to establish the required medical nexus 
opinion for causation.

In June 2010, the expert opined that the Veteran's non-Hodgkin's 
lymphoma has no connection with his military service.  He opined 
that the Veteran's non-Hodgkin's lymphoma was not related to any 
toxic chemicals or carcinogens.  The expert reasoned that if the 
Veteran was exposed to such, he would not have developed lymphoma 
six months or one year later.  In essence, if the Veteran was 
indeed exposed to uranium and such caused his non-Hodgkin's 
lymphoma, his lymphoma would not have manifested soon after 
separation from service.  

As to the Veteran's claim of entitlement to service connection 
for a back disorder, to include DDD of the cervical spine, to 
include as secondary to non-Hodgkin's lymphoma, there is no 
evidence that such is related to active service.  Also, the 
aspect of the Veteran's back disorder that includes arthritis, 
DDD, was not diagnosed until October 2001, more than one year 
subsequent to separation from a period of active service.  The 
expert, in June 2010, instead related the Veteran's back 
disorder, to include DDD of the cervical spine, to his non-
Hodgkin's lymphoma.  He reasoned that at the time of the 
Veteran's 1999 diagnosis of non-Hodgkin's lymphoma, he presented 
with a large b-cell lymphoma and moderately severe back pain due 
to large para-aortic, para-caval, and para-verterbral adenopathy.   

In her January 2010 letter, the Veteran's private physician 
opined that the Veteran's non-Hodgkin's lymphoma was the cause of 
his back pain, later diagnosed to include DDD of the cervical 
spine.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is 
current evidence of non-Hodgkin's lymphoma, to include residuals 
thereof, and a back disorder, to include DDD of the cervical 
spine.  However, there is no probative evidence of record that 
such was incurred in or the result of a period of active service 
or ACDUTRA.  There is no probative evidence of record that 
arthritis manifested to a compensable degree within one year of 
separation from a period of active service.  Thus, service 
connection for non-Hodgkin's lymphoma, to include residuals 
thereof, is not warranted on a direct basis, and service 
connection for a back disorder, to include DDD of the cervical 
spine, is not warranted on a direct or presumptive basis.  Also, 
as service connection is not warranted for non-Hodgkin's 
lymphoma, or residuals thereof, service connection for a back 
disorder, to include DDD of the cervical spine, on a secondary 
basis as due to lymphoma is not warranted. 

To the extent that the Veteran has offered lay statements that 
his non-Hodgkin's lymphoma is related to active service, the 
Board finds that in this case, the Veteran is not competent to 
provide an etiological nexus between his non-Hodgkin's lymphoma, 
to include residuals thereof, and any aspect of active service, 
as such assessments are not simple in nature.  See Jandreau; see 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a 
veteran is competent in certain situations to provide a diagnosis 
of a simple condition such as a broken leg or varicose veins, a 
veteran is not competent to provide evidence as to more complex 
medical questions).   As to the Veteran's lay statements that his 
current back disorder, to include DDD of the cervical spine, is 
related to his non-Hodgkin's lymphoma, the Board notes that the 
medical evidence supports such, and further consideration of his 
lay statements is not required.  







(CONTINUED ON THE NEXT PAGE)
In sum, the Board has carefully weighed the evidence of record, 
and in light of the applicable law, finds that equipoise is not 
shown.  As the weight of medical evidence fails to support the 
Veteran's claims of entitlement to service connection for non-
Hodgkin's lymphoma, to include residuals thereof, and a back 
disorder, to include DDD of the cervical spine, to include as 
secondary to non-Hodgkin's lymphoma, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for non-Hodgkin's lymphoma, or residuals 
thereof, is denied.

Service connection for a back disorder, to include DDD of the 
cervical spine, to include as secondary to non-Hodgkin's 
lymphoma, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


